Citation Nr: 0300406	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a genitourinary 
disorder, claimed as enlargement of glands in the groin 
area.

(The issue of entitlement to service connection for a 
digestive system disorder will be the subject of a later 
decision.)




REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, R.H., and P.H.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a stomach 
condition, migraine, and enlargement of glands in the 
groin area.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a digestive 
system disorder pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal for 
service connection for migraine headaches and a 
genitourinary disorder.

2.  The veteran does not currently have migraines.

3.  Right testicular atrophy resulted from mumps orchitis 
during service.


CONCLUSIONS OF LAW

1.  The veteran does not have migraine headaches that were 
incurred or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Right testicular atrophy was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claims for service connection for migraines and a 
genitourinary disorder.  The veteran's service medical 
records are presumed by the National Personnel Records 
Center (NPRC) to have been destroyed in a fire that 
occurred at that center in July 1973.  The veteran's 
claims file does contain copies of several service morning 
reports that show that the veteran was treated in a 
service hospital for two periods in 1944.  The claims file 
also contains private medical treatment records, and 
reports of recent VA medical examinations.  The veteran 
has indicated that records are not available for private 
medical treatment that he received in the years 
immediately following his service.  Thus it appears that 
all available records have been secured.

As required by the VCAA, the veteran has been afforded 
examinations.

In August 2001, the veteran had a hearing at the RO before 
the undersigned Board Member.  In November 2001, the Board 
remanded the case for additional development of the issues 
of service connection for a gastrointestinal disorder, 
migraine headaches, and a genitourinary disorder.  The RO 
has satisfactorily completed the development on the 
migraine and genitourinary disorder claims, and those 
issues are ready for review by the Board.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with the 
November 1999 rating decision, a December 1999 statement 
of the case (SOC), the November 2001 Board remand, and a 
September 2002 supplemental statement of the case (SSOC).  
These documents together relate the law and regulations 
that govern the veteran's service connection claims.  
These documents list the evidence considered and the 
reasons for the determinations made regarding those 
claims.  In letters the RO sent in 1999 and 2001, and in 
the Board's 2001 remand, VA informed the veteran and his 
representative of the type of evidence needed to support 
his claims, and indicated what the veteran should do 
toward obtaining such evidence, and what VA would do.

II.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).

A. Migraine Headaches

In a February 1999 claim, the veteran indicated that he 
had migraine headaches that had begun in 1944.  The Court 
of Appeals for Veterans Claims has held that when a 
claimant's service records are presumed destroyed, the 
Board has a heightened obligation to explain its findings 
and conclusions, and to consider carefully the requirement 
that the benefit of the doubt be resolved in favor of the 
claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  
The morning reports show that the veteran had hospital 
treatment in service in 1944, but do not state what 
conditions required treatment.  In April 1999, the veteran 
wrote that his hospitalizations in 1944 had been for 
treatment of amoebic dysentery, typhoid fever, and yellow 
jaundice.  

The claims file contains records of private medical 
treatment the veteran received in the 1990s.  Those 
records do not contain any notations that the veteran had 
migraine headaches.  In one record, dated in March 1999, 
of treatment for a heart disorder, the treating physician 
noted that the veteran did not have headaches.

In the August 2001 hearing, the veteran reported that he 
had begun to have migraines during service.  He stated 
that he had continued to have migraines for many years 
after service.  He noted that doctors had diagnosed 
migraines, that he had taken medication for them, and that 
he had on some occasions gone to emergency rooms for 
treatment of particularly severe migraines.  He indicated, 
however, that at the time of the hearing he had not had 
any migraine headaches in approximately two years.  He 
went on to state that he had a little migraine every once 
in a while.

On VA examination in August 2002, the veteran reported 
that, beginning as a young man, he had had recurrent 
severe headaches, with vomiting and intolerance of light 
and noise.  He stated that these headaches had lasted two 
to three days each.  He indicated that as he had gotten 
older, headaches of that intensity had ceased to be a 
problem.  The examiner noted that, by the veteran's 
account, headaches had begun during service, but did not 
appear to be a problem for the veteran at present.

The veteran has provided consistent accounts that he had 
migraines that first occurred during his service.  In his 
recent statements, however, he has indicated that he no 
longer has recurrent migraines.  His report is buttressed 
by the fact that no medical professional has diagnosed 
migraines.  As the preponderance of the evidence indicates 
that he does not have a current migraine disability, 
service connection for migraines is denied.

B. Genitourinary Disorder

The veteran claims that he had enlargement of glands in 
his groin area in 1944.  As noted above, the available 
service morning reports do not specify the conditions 
treated in hospitalizations during the veteran's service.  
Private medical records reflect that the veteran received 
treatment in 1998 for prostate cancer.  In his August 2001 
hearing, the veteran reported that during service he had 
developed swelling in his right groin.  He indicated that 
he currently had swelling on one side of his groin, and 
occasionally a little discomfort.  The veteran's sister 
testified that she was a nurse, and believed that the 
condition described by the veteran was epididymitis.  She 
noted that he received shots several times per year to 
treat his prostate cancer.

In a VA genitourinary examination in August 2002, the 
veteran reported that he had developed mumps during 
service, with symptoms in the testicles, including 
swelling, pain and tenderness in the right testicle, 
followed by shrinking of the testicles.  The examiner 
noted the records of the veteran's treatment since 1998 
for prostate cancer.  The veteran reported current 
symptoms of urinary frequency, and reported impotence 
since initiation of hormonal ablation therapy for prostate 
cancer.  The examiner noted bilateral testicular atrophy, 
with the right testicle considerably smaller than the 
left.

The examiner listed impressions of right testicular 
atrophy secondary to mumps orchitis, left testicular 
atrophy secondary to hormonal blockage, stable 
adenocarcinoma of the prostate, and erectile dysfunction 
secondary to hormonal deprivation therapy for 
adenocarcinoma.  The examiner commented that the veteran's 
prostate cancer was not service related.

Based on the history provided by the veteran, and the 
conclusions of the VA physician who examined the veteran 
in 2002, the record reasonably supports service connection 
for the atrophy of the veteran's right testicle.  Based on 
the physician's opinion, which is the only medical opinion 
of record on the issue, the preponderance of the evidence 
indicates that the left testicular atrophy and the 
prostate cancer are not service connected.


ORDER

Entitlement to service connection for migraines is denied.

Entitlement to service connection for atrophy of the right 
testicle is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



